 E.A. SWEEN CO
. 109 E.A. Sween Co. 
and
 Teamsters Local Union No. 754, 
affiliated with the International Brotherhood of 
Teamsters.  
Case 13
ŒCAŒ45563 November 9, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE
 AND 
HAYES
 This is a refusal
-to-bargain case in which 
the R
e-spondent is contesting the Union™s certification as ba
r-gaining representative in the underlying representation 
procee
ding.  Pursuant to a charge filed on October 7, 
2009,  the General Counsel issued the complaint on O
c-tober 20, 2009, alleging that th
e Respondent has vi
olated 
Section 8(a)(5) and (1) of the Act by refusing the U
n-ion™s request to bargain following the Union™s certific
a-tion in Case 13
ŒRCŒ21777.  (Official notice is taken of 
the ﬁrecordﬂ in the representation proceeding as defined 
in the B
oard™s Rules and Regulations, Secs. 102.68 and 
102.69(g); 
Frontier Hotel
, 265 NLRB 343 (1982).)  The 
Respondent filed an answer, admitting in part and den
y-ing in part the allegations in the complaint, and a
sserting 
affirmative defenses.
1 On November 10, 20
09, the General Counsel filed a 
Motion for Summary Judgment.  On November 13, 
2009, the Board issued an order transferring the procee
d-ing to the Board and a Notice to Show Cause why the 
motion should not be granted.  The Respondent filed no 
response.  
 On 
December 24, 2009, the two sitting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at 354 NLRB No. 117
 (not 
reported in 
Boar
d volumes)
.2  Thereafter, the General Counsel filed 
an a
pplication for enforcement in the Uni
ted States Court 
of Appeals for the Seventh Ci
rcuit.  
 On June 17, 2010, the United States Supreme Court i
s-
sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 
Act, in order to exercise the delegated 
authority of the 
Board, a delegee group of at least three members must be 
maintained.  Thereafter, the court of appeals remanded 
1 The Respondent™s answer denies knowledge of the filing and se
r-vice dates of the charge, but admits t
he charge was filed and served.  A 
copy of the charge is included in the documents su
pporting the General 
Counsel™s motion, showing the date of the charge as alleged, and the 
Respondent does not refute the authenticity of this document.
 2 Effective 
midnigh
t December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board in anticipation of the expiration 
of the terms of M
embers Kirsanow and Walsh on December 31, 2007.  
Thereafter, pursuant to this delegation, the two sitting members issued 

decisions and orders in unfair labor practice and representation cases.
 this case for further proceedings consistent with the S
u-preme Court™s decision.  
 On August 13, 2010, the Board issued a furthe
r dec
i-sion, certification of represent
ative, and Notice to Show 
Cause in Cases 13
ŒCAŒ45563 and 13
ŒRCŒ21777, which 
is reported at 355 NLRB 
491
.  Thereafter, the Acting 
General Counsel filed an amended complaint in Case 13
ŒCAŒ45563, the Respondent filed an a
mended answer, 
and the Acting General Counsel filed a brief in support 
of his Motion for Summary Judgment.
 The National Labor Relations Board has co
nsolidated 
these proceedings and delegated its authority in both pr
o-ceedings to a three
-member panel.  
 Ruli
ng on Motion for Summary Judgment
 The Respondent admits its refusal to bargain, but co
n-tests the validity of the certif
ication on the basis of its 
objections to the ele
ction.
3   All representation issues raised by the Respondent 
were or could have been lit
igated in the prior represent
a-tion proceeding.  The Respondent does not offer to a
d-duce at a hearing any newly discovered and previously 

unavailable evidence, nor does it allege any special ci
r-cumstances that would require the Board to reexamine 
the decisi
on made in the represent
ation proceeding.  We 
therefore find that the R
espondent has not raised any 
representation issue that is properly litigable in this u
n-fair labor practice proceeding.  See 
Pittsburgh Plate 

Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).
  Accor
d-ingly, we grant the Motion for Summary Judgment.
4 On the entire record, the Board makes the fo
llowing
 3 In its original answer and its amended answer, the Respondent
 spe-cifically denies the allegations in complaint pars. 5(a), (b), (c),  and (d), 
which allege, respectively, that the listed employees constitute an a
p-
propriate unit; that the unit employees selected the Union as their e
x-
clusive collective
-bargaining repr
esentative in an election held on A
u-
gust 29, 2008; that the Union was properly certified; and that since 

August 29, 2008, the Union has been the exclusive collective
-bargaining representative of the unit.  The General Counsel has a
t-tached to his motion cop
ies of the tally of ballots, dated August 29, 
2008 (Exh. 2), and the decision, ce
rtification of representative, and 
Notice to Show Cause dated August 13, 2010 (Exh. B).  The Respon
d-
ent does not contest the authenti
city of these documents.  Accordingly, 
we 
find the relevant complaint allegations to be established to be true.  
Further, the appropriateness of the unit and the Union™s status as the 
collective
-bargaining representative of the unit were litigated and r
e-solved in the underlying representation proc
eeding.  Accordingly, the 
Respondent™s denials with respect to these allegations do not raise any 
litigable issues in this pr
oceeding.  
 4 Thus, we deny the Respondent™s requests that the complaint be 
dismissed with prejudice and that it be granted judgmen
t for costs and 
attorneys™ fees.
 356 NLRB No. 14
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 110 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times, the Respondent, a Minnesota 
corporation with an office and place of business in 
Woodridge
, Illinois, has been engaged in the business of 
food distribution.
 During the 12
-month period preceding issuance of the 
complaint, a representative p
eriod, the Respondent, in 
conducting its business operations described above, pu
r-chased and r
eceived at its
 Woodridge, Illinois facility 
goods and materials valued in excess of $50,000 d
irectly 
from points outside the State of Illinois.
 We find that the Respondent is an employer e
ngaged 
in commerce within the mea
ning of Section 2(2), (6), and 
(7) of the Act, an
d that the Union, Teamsters Local U
n-ion No. 754, affiliated with the International Brothe
rhood 
of Teamsters, is a labor organization within the meaning 
of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certification
 Following the repr
esentation election held on August 
29, 2008, in Case 13
ŒRCŒ21777, the Union was certified 
on August 13, 2010, as the exclusive collective
-bargaining representative of the employees in the follo
w-ing appr
opriate unit:
 All full
-time and regular part
-time driv
ers employed by 
Respondent out of its facility cu
rrently located at 10350 
Argonne Drive, #500, Woodridge, Illinois; but exclu
d-ing all lead drivers, office clerical employees and 
guards, professional employees, and supervisors as d
e-fined in the Act.
 The Uni
on continues to be the exclusive colle
ctive
-bargaining representative of the unit employees under Se
c-tion 9(a) of the Act.
 B.  Refusal to Bargain
 On September 10, 2009, the Union, by Floyd F. Pru
s-inski, requested that the Respondent meet to bargain co
l-lect
ively with it as the exclusive collective
-bargaining 
representative of the unit.  By letter dated October 6, 

2009, and at all times since the Union™s certification, the 

Respondent has declined the Union™s r
equest to meet and 
bargain.  We find that this fai
lure and refusal constitutes 
an unlawful fai
lure to recognize and bargain with the 
Union in violation of Section 8(a)(5) and (1) of the Act.
 CONCLUSION OF 
LAW By failing and refusing to recognize and bargain with 
the Union as the exclusive collective
-barga
ining repr
e-sentative of the unit employees, the Respondent has e
n-gaged in unfair labor practices affecting commerce wit
h-in the meaning of Section 8(a)(5) and (1) and Se
ction 
2(6) and (7) of the Act.
5 REMEDY
 Having found that the Respondent has violated Sec
tion 
8(a)(5) and (1) of the Act, we shall order it to cease and 

desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the u
nderstanding 
in a signed agreement. 
 To ensure that the employees are a
ccorded the services 
of 
their selected bargaining agent for the period provided 
by law, we shall construe the initial period of the certif
i-cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar 
Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Co
nstruction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
 ORDER
 The National Labor Relations Board orders that the 
Respo
ndent, E.A. Sween Co., Woodridge, Illinois, its 
officers, agents, succe
ssors, and assigns, shall
 1.  Cease and desist from
 (a)  Failing and refusing to recognize and ba
rgain with 
Teamsters Local Union No. 754, affiliated with the I
n-ternational Brotherhood 
of Teamsters, as the excl
usive 
collective
-bargaining representative of the emplo
yees in 
the bargaining unit.
 (b)  In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 
of the Act.
 2.  Take the following affirmative action nece
ssary to 
effectuate the policies of the Act.
 (a)  On request, bargain with the Union as the excl
u-sive collective
-bargaining representative of the emplo
y-5 In 
Howard Plating Industries
, 230 NLRB 178, 179 (1977), the 
Board stated:
  Although an employer™s obligation to bargain is established 
as of the date of an election in which a majority of unit employees 
vote for union rep
resentation, the Board has never held that a 
simple refusal to initiate collective
-bargaining negotiations pen
d-
ing final Board resolution of timely filed objections to the election 
is a 
per se
 violation of Section 8(a)(5) and (1).  There must be a
d-
ditional
 evidence, drawn from the employer™s whole course of 
conduct, which proves that the refusal was made as part of a bad
-faith effort by the employer to avoid its bargaining obligation.
  No party has raised this issue, and we find it unnecessary to decide in 
this 
case whether the unfair labor practice began on the date of R
espondent™s 
initial refusal to bargain at the request of the Union, or at some point later in 
time.  It is undisputed that the Respondent has co
ntinued to refuse to bargain 
since the Union™s
 certification and we find that co
ntinuing refusal to be 
unlawful.  Regardless of the exact date on which Respondent™s admitted 
refusal to bargain became unla
wful, the remedy is the same.
                                                             E.A. SWEEN CO
. 111 ees in the following appropriate unit on terms
 and cond
i-tions of emplo
yment and, if an understanding is reached, 
embody the understanding in a signed agre
ement:
 All full
-time and regular part
-time drivers employed by 
Respondent out of its facility cu
rrently located at 10350 
Argonne Drive, #500, Woodri
dge, Illinois; but exclu
d-ing all lead drivers, office clerical employees and 
guards, professional employees, and supervisors as d
e-fined in the Act.
 (b)  Within 14 days after service by the Region, post at 
its facility in Woodridge, Ill
inois, copies of the 
attached 
notice marked ﬁAppendix.ﬂ
6  Copies of the n
otice, on 
forms provided by the Regional Director for R
egion 13, 
after being signed by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days 
in conspicuous places, 

including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electron
ically, such 
as by email, posting on an intranet or an internet site, 

and
/or other electronic means, if the Respondent custo
m-arily comm
unicates with its employees by such means.
7  Reasonable steps shall be taken by the Respo
ndent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In the even
t that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and f
ormer employees employed by the R
e-spondent at any time since October 6, 2009.
 (c)  Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-6  If this Order is enforced by a judgment of a United States court 
of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 7  
For the reason
s stated in his dissenting opinion in 
J. Picini Floo
r-ing
, 356 NLRB 
11 (2010), Member Hayes would not require ele
ctronic 
distribution of the notice.
 testing to the
 steps that the Respondent has taken to 
comply.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law a
nd has ordered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to enga
ge in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to recognize and ba
rgain 
with Teamsters Local Union No. 754, affiliated with the 

International Brotherhood of Teamsters, as the excl
usive 
collective
-bargaining representative of the empl
oyees in 
the bargaining unit.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the e
xercise of the rights 
guaranteed you by Section 7 of the Act.
 WE WILL
, on request, bargain with the Union and put 
in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the fo
l-lowing ba
rgaining unit:
  All full
-time and regular part
-time drivers employed by 
us out of our facility currently located at 10350 A
r-gonne Drive, #500, Woodridge, Illinoi
s; but exclu
ding 
all lead drivers, office clerical employees and guards, 

professional employees, and supervisors as defined in 
the Act.
  E.A.
 SWEEN 
CO.                                                             